IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 97-50250
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus


REGINALD DWAYNE ELLISON,

                                      Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. A-96-CR-125-1
                         - - - - - - - - - -
                            March 20, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-appellant Reginald Dwayne Ellison appeals his

convictions for aiding and abetting the possession of cocaine

base with intent to distribute and conspiring to possess cocaine

base with intent to distribute, in violation of 21 U.S.C.

§§ 841(a)(1) and 846.   Ellison has not demonstrated that the

district court committed plain error in admitting into evidence

information about his previous convictions and arrests, or that


     * Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-50250
                               -2-

the court engaged in judicial misconduct in connection with the

admission of this evidence.   See United States v. Calverley, 37

F.3d 160, 162-64 (5th Cir. 1994); United States v. Gray, 105 F.3d

956, 964 (5th Cir.), cert. denied, 117 S. Ct. 1856 (1997); United

States v. Bermea, 30 F.3d 1539, 1569 (5th Cir. 1995); United

States v. Moser, 123 F.3d 813, 824 (5th Cir. 1997).   Ellison has

also failed to show that the court engaged in misconduct with

regard to telling his trial attorney in open court to read a

requested limiting instruction to the jury.   See Bermea, 30 F.3d

at 1569; cf. United States v. Candelaria-Gonzalez, 547 F.2d 291,

295-98 & n.8-11 (5th Cir. 1977).   The limiting instruction given

to the jury with regard to its consideration of evidence of a

codefendant’s guilty plea was, in any event, adequate.   See

United States v. Pierce, 959 F.2d 1297, 1304 (5th Cir. 1992).

     AFFIRMED.